984 F.2d 1255
299 U.S.App.D.C. 417
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Edward L. GONZALEZ, Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Telemundo Group, Inc., Intervenor.
No. 91-1292.
United States Court of Appeals, District of Columbia Circuit.
Jan. 29, 1993.Rehearing Denied March 30, 1993.

Before WALD, RUTH BADER GINSBURG and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the Federal Communications Commission and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that this appeal be dismissed.   Appellant has not met his burden of clearly alleging facts that would establish his standing to pursue this appeal.   See FW/PBS, Inc. v. City of Dallas, 493 U.S. 215, 231 (1990).   Neither in his capacity as a shareholder and director of Nueva Vista Productions, Inc., nor as a member of the viewing audience of KVDA-TV, has appellant demonstrated or adequately alleged that he has suffered a personal injury, fairly traceable to the challenged agency action, and which is likely to be redressed by the relief requested from this court.   See Allen v. Wright, 468 U.S. 737, 751 (1984);   California Ass'n of the Physically Handicapped, Inc. v. FCC, 778 F.2d 823, 825 (D.C.Cir.1985);   cf. Iacopi v. FCC, 451 F.2d 1142, 1146 (9th Cir.1971).   As the Commission observed, Gonzalez "has made no claims before the FCC or this Court that the broadcasting policies of Telemundo as licensee would in any way be different from the policies of Nueva Vista and thus has failed to show any causal relationship between the Commission's grant of the transfer application and any injury to Gonzalez as a viewer."   Brief for Appellee at 11.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.